Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that by the former decree of this Court the amount to be allowed to the appellant as a reasonable compensation for the services of his intestate, was the only question left open and undetermined. The Court is further of opinion, that according to the proofs in the cause, 500 dollars a year would have been a reasonable compensation for such services, instead of 300 dollars, allowed by the commissioner in his report. The Court is therefore of opinion, that said Circuit Court erred in overruling the second exception of the appellant to said report: Therefore it is adjudged, ordered and decreed, that said decree in this particular be reversed and annulled, with costs to the appellant; and that in all other respects, the same be affirmed.
Cause remanded, with instructions to recommit said report to the commissioner, with directions to restate said account, allowing the sum of 500 dollars per annum, for compensation for services, instead of 300 dollars, but making no other alteration or change in the mode of stating said account.